Citation Nr: 1014145	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connection posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to 
December 1969 and from July 1976 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In March 2010, the Veteran was scheduled for a video 
conference hearing before the Board.  However, he failed to 
appear.  Accordingly, the hearing request is considered to 
have been withdrawn. See 38 C.F.R. § 20.702 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated March 2009, the Veteran indicated that 
his service-connected PTSD and depression had worsened.  
Attached to this statement was a VA treatment record dated 
February 2009 showing that the Veteran complained of 
"getting much worse" and having suicidal thoughts and short 
term memory impairment.  Although the Veteran was afforded a 
VA examination in June 2009, the examiner only addressed the 
issue of whether the Veteran's PTSD rendered him 
unemployable.  No assessment of the Veteran's current PTSD 
symptoms was performed during this examination.  The most 
recent VA psychiatric examination prior to the June 2009 
examination was performed in March 2008.  In light of the 
February 2009 treatment record and the fact that the Veteran 
stated that his condition had worsened, the Veteran should 
also be afforded a VA examination in order to properly assess 
the current symptoms and level of severity of his service-
connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  




Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the 
Manila outpatient clinic from June 2009 
to the present.  All such records should 
be printed and added to the record.   

2.  Upon completing the above, schedule 
the Veteran for a VA psychiatric 
examination to determine the current 
severity of the Veteran's service-
connected PTSD.  The claims file should 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report. 

Following examination of the Veteran, the 
examiner should identify what symptoms, 
if any, the Veteran currently manifests 
or has manifested in the recent past that 
are specifically attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  

The examiner must also discuss the 
effect, if any, of the Veteran's PTSD on 
his social and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score.

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected PTSD and any nonservice-
connected disorders.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report.  

3.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand, to include specific consideration 
of whether the claim regarding the 
evaluation of PTSD should be referred for 
extraschedular rating.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


